DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 3, 5, 7, 8, 10, 12, and 14 and canceled claims 2, 6, 9, and filed on 12/09/2020.
Claims 1, 3-5, 7-8, 10-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 5, 8 and 12, the closest prior art references the examiner found are by Fridental (U.S. 2015/0277121 A1) in view of Lo et al. (U.S. 2017/0206713 A1) have been made of record as teaching: a display configured to display digital image data, wherein the image data comprises a plurality of frames, each frame comprising a plurality of depth planes (Fridental, Fig. 1, [0019] [0039] [0061]); a display controller configured to receive data that includes image data at a first depth plane and that omits image data at a second depth plane and control the display based  on control information embedded in the data (Fridental, Fig. 2, [0058], Fig. 4, [0055] [0069]); wherein the embedded control information specifies an inactivation of the second depth plane to cause the display controller to selectively inactivate the display at the second depth plane while selectively displaying the image data at the first depth plane (Lo, Fig. 2A [0062]) recited in independent claims 1, 5, 8 and 12.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
the display comprising a plurality of discrete image injection devices, each of the image injection devices being configured to provide image data for one of the plurality of depth planes,
wherein inactivation of the second depth plane comprises a reduced power input to the corresponding image injection device on independent claims 1, 5, 8 and 12.
Claims 3-4, 7, 10-11 and 14-20 are allowable because they are depended on claims 1, 8 and 14.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Macnamara (U.S. 2014/0003762 A1) and Travis (U.S. 2015/0277551 A1).
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is 571-272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611